Citation Nr: 0520798	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  04-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
facial nerve disorder.

2.  Entitlement to service connection for a nasal disorder.

3.  Entitlement to a rating in excess of 10 percent for a low 
back disability.

4.  Entitlement to service connection for a throat disorder.  

5.  Entitlement to an effective date earlier than March 30, 
2004, for the award of service connection for residuals of an 
injury to the nasolacrimal duct.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied service connection for a facial nerve 
disorder and a nasal disorder, as well as a rating in excess 
of 10 percent for a low back disability.  In February 2005, 
the veteran testified at a Board hearing in Washington, DC.

It is noted that the issue of service connection for a facial 
nerve disorder was previously denied by the RO in a May 1975 
rating decision.  That decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If new and material evidence is received, 
however, the claim may be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. 3.156(a) (2004).

In this case, in the December 2002 rating decision on appeal, 
the RO did not address the issue of whether new and material 
evidence had been received to reopen the claim, but addressed 
the issue only on the merits.  Nonetheless, the Board is 
obligated by 38 U.S.C.A. §§ 5108 and 7104(b) to address 
whether new and material evidence has been submitted prior to 
addressing the merits of this claim.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue has been 
framed as set forth on the cover page of this decision.  The 
Board's consideration of this issue in the first instance is 
not prejudicial to the veteran, given the favorable decision 
below.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In addition to the issues discussed above, there are two 
additional matters which require the attention of the RO.  In 
an October 2004 rating decision, the RO denied service 
connection for a throat disorder.  The RO also granted 
service connection for residuals of an injury to the 
nasolacrimal duct and assigned an initial 10 percent rating, 
effective March 30, 2004.  

In a February 2005 statement, the veteran submitted a notice 
of disagreement with the effective date assigned by the RO 
for the award of service connection for residuals of an 
injury to the nasolacrimal duct.  In addition, at his 
February 2005 hearing, the veteran's representative noted 
disagreement with the denial of service connection for a 
throat disorder.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) 
(holding that a statement of disagreement at VA hearing, when 
reduced to writing by hearing transcript, meets requirement 
that notice of disagreement be in writing as of date of 
certification of transcript).

As a statement of the case addressing these matters has not 
yet been issued, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  These issues are 
addressed below in the remand portion of this decision.  In 
addition, a remand is required with respect to the issues of 
entitlement to service connection for a nasal disorder and a 
rating in excess of 10 percent for a low back disability.  
These issues are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 1975 rating decision, the RO denied the claim of 
entitlement to service connection for a facial nerve 
disorder; the veteran did not appeal the decision within the 
applicable time period.

2.  The evidence added to the record since the May 1975 
rating decision includes clinical records which, when 
considered with previous evidence, relate to an unestablished 
fact necessary to substantiate the claim; and, when 
considered by itself or together with previous evidence of 
record, raises a reasonable possibility of substantiating the 
claim of service connection for a facial nerve disorder.

3.  The evidence establishes that the veteran currently has a 
facial nerve disorder as a result of a December 1971 injury 
to the right eye area in service.  


CONCLUSIONS OF LAW

1.  The May 1975 rating decision denying the claim of 
entitlement to service connection for a facial nerve disorder 
is final.  38 U.S.C.A. § 4005(c) (1971) (currently 38 
U.S.C.A. § 7105(c) (West 2002)); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1974) (currently 38 C.F.R. § 20.1103 (2004)).

2.  New and material evidence has been received to reopen the 
claim of service connection for a facial nerve disorder.  38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

3.  A facial nerve disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has considered whether VA 
has satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Given 
the favorable decision below, the Board finds that no further 
notification or development action is necessary with respect 
to the claim of service connection for a facial nerve 
disorder.  

I.  Factual Background

In pertinent part, the veteran's service medical records show 
that in December 1971, he was seen after he sustained a 
laceration under his right eye when he was hit by a jeep 
antenna.  X-ray studies of the right orbit and sinus were 
negative.  The veteran's wound was dressed, he was given a 
tetanus shot, and prescribed Valium as needed.  

Two days later, the veteran was again examined in connection 
with his injury.  It was noted that he had sustained trauma 
and lacerations below the right eye and that he had 
experienced paresthesias over the distribution of the 
infraorbital nerve since that time.  Examination showed that 
the veteran had hyperesthesia and a positive Tinel's sign.  
The provisional diagnosis was questionable infraorbital nerve 
contusion, questionable swelling, questionable need for 
decompression. The  veteran was referred to the surgical 
clinic for additional evaluation.  

At the surgical clinic evaluation, the veteran reported a 
history of paresthesia beneath the right eye since sustaining 
trauma to the area two days prior.  A complete neurological 
examination was within normal limits, but for some 
questionable decrease in perception to pinprick in isolated 
areas beneath the right eye and right upper lip.  Gingival 
sensation was okay.  The impression was possible infraorbital 
nerve contusion.  The examiner indicated that no treatment 
was indicated.

The remaining service medical records are negative for 
pertinent complaints or abnormalities.  The veteran was 
medically discharged from service in January 1974 due to a 
psychiatric disorder.

In connection with his separation from service, the veteran 
filed an application for VA compensation benefits, seeking 
service connection for several disabilities, including 
residuals of an injury to the right eye.  In a May 1974 
rating decision, the RO noted that although the veteran had 
sustained a laceration under the right eye in service, the 
record contained no evidence of any current eye disability.  

In January 1975, the veteran submitted a claim of service 
connection for additional disabilities, including residuals 
of an injury to the facial nerves in the right eye area.  He 
underwent VA medical examination in April 1974.  The 
examining ophthalmologist indicated that he found no evidence 
of any eye injury residuals.  The diagnosis was refraction 
defect.  

In a May 1975 rating decision, the RO noted that although the 
veteran claimed to have facial nerve damage to the area of 
the right eye, examination had been normal, but for decreased 
visual acuity.  The RO indicated that the veteran's decreased 
visual acuity was due to compound myopic astigmatism, which 
was a constitutional or developmental abnormality, and not a 
disability for VA compensation purposes.  The veteran was 
notified of this decision and his appellate rights in a June 
1975 letter, but he did not appeal.  

In August 1982, the veteran again submitted a claim of 
service connection for residuals of a right eye injury.  In a 
November 1982 letter, the RO advised the veteran that his 
claim had been previously denied and that new and material 
evidence was required to reopen the claim.  

VA clinical records, dated from May 1994 to May 1999, were 
thereafter obtained in connection with an unrelated claim.  
These records are negative for complaints or findings of a 
facial nerve disorder or a nasal disorder.

In October 2002, the veteran submitted a claim for additional 
VA benefits, including service connection for residuals on an 
eye injury, including a facial nerve condition, and a nasal 
condition.  

In support of the veteran's claim, the RO obtained VA 
clinical records, dated from November to July 2002.  In 
pertinent part, these records show that in December 2001, the 
veteran reported that he had sustained trauma to the right 
eye in service and felt that his right cheek was sensitive.  
He also reported fluid production in the right nostril and 
right lacrimal duct.  No diagnosis was noted.  In January 
2002, the veteran reported that he has sustained an injury to 
the right eye in Vietnam and had had continuous drainage of 
tears from the right eye since that time.  The assessment was 
rule out mechanical obstruction.  In February 2002, the 
veteran reported a history of facial trauma in 1971 and 
indicated that he had had intermittent clear right nasal 
drainage, congestion, and excessive tearing since that time.  
The assessment was right inferior meatal mass which may be 
intermittently obstructing nasolacrimal duct outflow.  In 
March 2002, the veteran complained of tearing in the right 
eye in cold weather.  He reported that he had been hit with 
an antenna in service and felt that this caused his 
significant disability.  The impression was epiphora with 
relative dry eye syndrome right eye.  

In March 2002, the veteran underwent a nasal endoscopy.  The 
impression was right intranasal mass.  A biopsy of the mass 
was performed and revealed that the mass was an allergic 
right inferior meatal polyp.  He was prescribed Allegra and 
Flonase.  A follow-up biopsy performed in May 2002 was 
consistent with an inflammatory polyp, with no tumor seen.  
The veteran was seen in the eye clinic in June 2002.  The 
examiner noted that the veteran had a nasolacrimal duct 
obstruction of the right eye, likely secondary to history of 
trauma to the right lower lid.  He noted that the veteran was 
a candidate for a right eye dacryocystorhinostomy (DCR), but 
that he wanted time to consider surgery.  

In July 2002, the veteran was examined in the VA ear, nose, 
and throat clinic.  It was noted that he was status post two 
biopsies of a right inferior meatal mass.  Both biopsies were 
consistent with an allergic polyp, but there were two 
fragments of malignant tissue seen with the first specimen.  
The veteran denied nasal symptoms.  It was also noted that he 
had had chronic epiphora on the right, secondary to trauma.  
The impression was recurrent nasal polyposis versus neoplasm.  
A CT scan was thereafter performed and revealed a polypoid 
mass associated with right inferior turbinate, as well as a 
minor asymmetry in the size of the right nasolacrimal duct.  
The benefits and risks of surgery were discussed with the 
veteran and he agreed to proceed to remove the nasal mass for 
a definitive diagnosis.  The surgery was performed in October 
2002 and pathological evaluation revealed an allergic polyp.  

The veteran underwent VA medical examination in November 
2002.  He reported that he had a history of trauma to the 
right face in 1971, with a laceration over the anterior 
zygomatic area.  He reported partial sensory loss in the V2 
distribution on the right side with residual sensory loss to 
date.  He indicated that his right eye also teared with 
yawning and he had excessive nasal discharge on the right.  
After examining the veteran and reviewing the claims folder, 
the diagnosis was trauma to the right V2 nerve and branches 
VII, secondary to 1971 accident.  

Additional VA clinical records were thereafter obtained by 
the RO.  In pertinent part, these records show that in April 
2004, the veteran was seen at a follow-up examination.  It 
was noted that he was status post excision of a right 
inferior turbinate mass.  He had no current complaints, 
although he reported a history of intermittent nasal 
obstruction.  The assessment was vasomotor rhinitis with 
turbinate hypertrophy, previous biopsies consistent with 
allergic polyp.  

In an October 2004 rating decision, the RO granted service 
connection for residuals of an injury to the nasolacrimal 
duct and assigned an initial 10 percent rating, effective 
March 30, 2004.  

At his February 2005 Board hearing, the veteran testified 
that he sustained trauma to his facial area in December 1971.  
He indicated that in addition to an eye disorder, it was his 
belief that he had sustained a facial nerve injury as a 
result of that trauma, as well as a nasal disorder manifested 
by congestion and discharge.  He indicated that he currently 
experienced decreased sensation and tingling in the right 
side of his face.  He also indicated that he had had a growth 
removed from his nasal area in October 2002 which he believed 
was related to the in-service trauma.  At the hearing, the 
veteran submitted an excerpt from a medical journal 
describing possible residuals to various facial injuries.   

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

III.  Analysis

As set forth above, in a May 1975 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for a facial nerve disorder.  That decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  

In October 2002, the veteran filed an application to reopen 
his claim of service connection for a facial nerve disorder.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004).

For claims such as this one, filed on or after effective 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2004).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in May 1975.  This evidence includes VA clinical 
records, as well as the November 2002 VA medical examination 
report, linking the veteran's current facial nerve disorder 
to his in-service injury.  The Board finds that such 
additional evidence warrants a reopening of the veteran's 
claim as it is new and material evidence within the meaning 
of 38 C.F.R. § 3.156.

Turning to the merits of the veteran's claim of service 
connection for a facial nerve disorder, the Board notes that 
the service medical records confirm that in December 1971, he 
sustained trauma to the area under his right eye when he was 
hit by a jeep antenna.  Following the injury, he reported 
experiencing paresthesias over the distribution of the 
infraorbital nerve.  He was diagnosed as having a possible 
infraorbital nerve contusion.  

The post-service record shows continued reports of defective 
sensation in the facial area under the right eye.  The 
veteran was afforded a VA medical examination in November 
2002 in connection with his claim of service connection for a 
facial nerve disorder.  The examiner noted that the veteran 
had a history of trauma to the right face in 1971, with a 
laceration over the anterior zygomatic area.  The examiner 
further noted that the veteran reported partial sensory loss 
in the V2 distribution on the right side with residual 
sensory loss to date.  After examining the veteran and 
reviewing the claims folder, the diagnosis was trauma to the 
right V2 nerve and branches VII, secondary to 1971 accident.  

The Board notes that the record contains no contradictory 
medical opinion regarding the etiology of the veteran's 
claimed facial nerve disorder.  In any event, the Board 
assigns great probative weight to the VA medical opinion 
referenced above.  Such opinion was based on an examination 
of the veteran; moreover, it reflects that it was based on a 
review of the veteran's medical history and claims folder.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).   

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is sufficient to award service connection for a 
facial nerve disorder.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a facial nerve disorder 
is reopened.

Entitlement to service connection for a facial nerve disorder 
is granted.


REMAND

In an October 2004 rating decision, the RO denied service 
connection for a throat disorder and granted service 
connection for residuals of an injury to the nasolacrimal 
duct, effective March 30, 2004.  At his February 2005 Board 
hearing, the veteran disagreed with the denial of service 
connection for a throat disorder.  In addition, in February 
2005, he submitted a notice of disagreement with the 
effective date assigned by the RO for the award of service 
connection for residuals of an injury to the nasolacrimal 
duct.  As a statement of the case addressing these matters 
has not yet been issued, a remand for this action is 
necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the veteran's claim for an increased rating 
for his low back disability, the record reveals that his 
disability includes both degenerative joint disease and 
degenerative disc disease.  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions of the veteran and evidence of record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 
RO has not yet considered the applicability of the rating 
criteria governing the evaluation of intervertebral disc 
syndrome, a remand is necessary.  

Moreover, although the veteran was examined for compensation 
purposes in August 2004, the report of that examination is 
inadequate for rating purposes.  See Massey v. Brown, 7 Vet. 
App. 204 (1994) (holding that VA medical examination reports 
must provide sufficient reference to the pertinent schedular 
criteria for rating purposes); see also DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (holding that where a diagnostic 
code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain on use or due to flare-ups.).  
Thus, another VA medical examination is necessary.  

With respect to the issue of service connection for a nasal 
disorder, the Board notes that under the VCAA, VA has a duty 
to obtain a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

A medical examination or opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability or persistent symptoms of disability; 
establishes that the veteran suffered an event, injury, or 
disease in service; and indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  Id.

A review of the record reveals that the veteran has not yet 
been afforded a VA medical examination with respect to his 
claim of service connection for a nasal disorder.  Given the 
evidence of record, the Board finds that a medical 
examination and opinion is necessary with respect to this 
issue.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should issue a statement of 
the case to the veteran and any 
representative addressing the issues of 
entitlement to service connection for a 
throat disorder and an effective date 
earlier than March 30, 2004, for the 
award of service connection for residuals 
of an injury to the nasolacrimal duct.  
The statement of the case should include 
all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2004).  This issue 
should then be returned to the Board for 
further appellate consideration, only if 
an appeal is properly perfected.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and severity of his service-
connected low back disability.  The 
claims folder should be provided to the 
examiner in connection with the 
examination of the veteran.  The examiner 
should be requested to delineate all 
manifestations of the veteran's low back 
disability, to include any loss of 
motion, disc disease, or neurological 
abnormalities, and comment on the 
severity of these manifestations.  The 
examiner should also comment on whether 
the veteran's service-connected low back 
disability is productive of pain, 
weakened movement, excess fatigability, 
or incoordination on movement and, if so, 
the severity of such symptoms.

3.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
claimed nasal disorder.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not that any 
nasal disorder identified on examination 
is causally related to the veteran's 
active service; any incident therein, 
such as the December 1971 injury to the 
right facial area; or any service-
connected disability, such as residuals 
of an injury to the nasolacrimal duct.  
The report of examination should include 
a complete rationale for all opinions 
rendered.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and any representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


